Title: From Thomas Jefferson to John Browne, 21 March 1781
From: Jefferson, Thomas
To: Browne, John



Sir
In Council March 21st. 1781

It is represented to the Board that the inhabitants of Chesterfield have been very peculiarly distressed by Impresses of Provision made in the ordinary Proportion by your Agents while they in a great measure have the additional burthen of supporting the post at their Courthouse.

You will be pleased to attend to this and see that the burthen of furnishing provisions to be laid as equally as possible on all the Counties, taking into Consideration as well these Calls which are peculiar on the County as those which are common to all. I am &c.,

T. J.

